Appeal from a judgment of the County Court of Schenectady County (Hoye, J.), rendered July 19, 2002, convicting defendant upon his plea of guilty of the crime of criminal possession of stolen property in the third degree.
Defendant pleaded guilty to criminal possession of stolen property in the third degree, waived his right to appeal and signed a comprehensive written waiver to that effect. Thereafter, defendant was sentenced as a second felony offender in accordance with the negotiated plea agreement to a prison term of 2 to 4 years and he was ordered to pay restitution. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.